DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of U.S. Patent 11,105,139 filed 10/25/2018.

Claim Objections
Claims 1-2, 6-7, 9, 11, 13, and 16 are objected to because of the following informalities:  The term “positons” is misspelled. The correct spelling should be “positions".  
Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

	Claims 1-16 are non-provisionally rejected on the ground of non-statutory non-obviousness-type double patenting as being unpatentable over claims 1-9 and 13-15 of Junod, U.S. Patent 11,105,139. Although the claims at issue are not identical, they are not patentably distant from each other because they are drawn to obvious variations.
	In view of the above, since the subject matters recited in the claims 1-16 of the instant application were fully disclosed in and covered by the claims 1-9 and 13-15 of U.S. Patent 11,105,139, allowing the claims to result in an unjustified or improper timewise extension of the "right to exclude" granted by a patent. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 9-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Koneval et al. (USPGPub 2007/0132264) in view of Cleland et al. (USPGPub 2006/0181108)	As per claim 1, Koneval discloses a pickup truck bed cover that sits over top a bed section of a pickup truck, the pickup truck bed cover comprising: 	a door movably attached to the pickup truck bed cover (see at least Figure 3; item 14); 	wherein the door is movable between open and closed positions with respect to the pickup truck bed cover (see at least paragraph 0019; wherein actuator assembly 10 is provided to enable powered movement of tailgate 14 between its opened and closed positions); 	an automatic bed cover drive assembly that moves the door between the open and closed positions (see at least paragraph 0017; wherein tailgate 14 is pivotable about hinge assembly 26 between its generally vertical closed position shown in FIG. 1 to an open generally horizontal position as shown in FIG. 3, the automatic bed cover drive assembly comprises: 		at least one strut that moves the door (see at least Figure 3; item 46); 		a motor that moves the at least one strut (see at least Figure 3; item 42); 		a sequencer in electronic communication with the motor and directs operation of the motor (see at least paragraph 0023; wherein electronic control unit (ECU) controller 84 applies electrical power to electric motor actuator 42 to cause it to undergo the desired actuation); 		an open input in communication with the sequencer to initiate an open signal to the sequencer (see at least paragraph 0029; wherein when it is desired to open the tailgate, the operator engages latch handle 38 begins to move the tailgate open. This motion drives motor 50 to rotate, which provides a motor armature housing and input to ECU controller 84); 		a close input in communication with the sequencer to initiate a close signal to the sequencer (see at least paragraph 0023; wherein tailgate close switch 86 is conveniently positioned for access by the vehicle operator near tailgate 14 and is electrically connected with ECU controller 84). Koneval does not explicitly mention wherein the door is moved by the at least one strut according to a plurality of velocities within a predetermined variance; and wherein the sequencer monitors a distance of travel of the at least one strut and determines the distance of travel of the at least one strut relative to the plurality of velocities of the motor.  	However Cleland does disclose:	wherein the door is moved by the at least one strut according to a plurality of velocities within a predetermined variance (see at least paragraph 0103; wherein the rate control structure 332 allows electronic control of the struts 330, particularly to stop movement of the struts in the event an obstacle is detected or when the speed of the door 18 is determined by the electronic control system to be either faster or slower than a predetermined threshold speed…see at least paragraph 0112; wherein it may also be desirable for the door to open slowly, then speed up for an interval, and then slow again towards the final closing stages); and 	wherein the sequencer monitors a distance of travel of the at least one strut and determines the distance of travel of the at least one strut relative to the plurality of velocities of the motor (see at least paragraph 0053; wherein the movement of the door 18 between two positions is passive in the sense that power operated system 32 merely moves the articulation (i.e., attachment) points of the two struts 30, so as to change the angular orientation of the struts 30 and thereby provide the struts 30 with either more or less mechanical advantage…see at least paragraph 0103; wherein the rate control structure 332 allows electronic control of the struts 330, particularly to stop movement of the struts in the event an obstacle is detected or when the speed of the door 18 is determined by the electronic control system to be either faster or slower than a predetermined threshold speed).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Cleland with the teachings as in Koneval. The motivation for doing so would have been to provide safety for the operator and vehicle, see Cleland paragraph 0102.	As per claim 2, Cleland discloses wherein the plurality of velocities by the at least one strut that moves the door between the open position and the closed position comprise acceleration, constant velocity, and deceleration (see at least paragraph 0112; wherein it may also be desirable for the door to open slowly (constant velocity), then speed up (acceleration) for an interval, and then slow again (deceleration) towards the final closing stages).  	As per claim 3, Cleland discloses wherein the open input is selected from the group consisting of a keypad, phone app, key fob, key, Bluetooth device, Wifi device RFID device, NFC device, computer, and mobile connectivity device (see at least paragraph 0122; wherein this remote device 522 may be a key fob…see at least Figure 17; item 516).
	As per claim 4, Cleland discloses wherein the close input is selected from the group consisting of a keypad, phone app, key fob, key, Bluetooth device, Wifi device RFID device, NFC device, computer, and mobile connectivity device (see at least paragraph 0122; wherein this remote device 522 may be a key fob…see at least Figure 17; item 518).  	As per claim 5, Koneval discloses wherein the at least one strut is selected from the group consisting of a rod, bar, solenoid, piston assembly, and rotating screw (see at least paragraph 0022; wherein rotatable screw rod 72).  	As per claim 6, Cleland discloses wherein when the open input initiates the open signal to the sequencer to move the at least one strut according to the plurality of velocities within the predetermined variance to move the door from the closed position to the open position, and when the sequencer detects a variance in velocity that is outside the predetermined variance, the sequencer changes operation of the motor to change movement of the at least one strut to change movement of the door such that the at least one strut is stopped (see at least paragraph 0103; wherein the rate control structure 332 allows electronic control of the struts 330, particularly to stop movement of the struts in the event an obstacle is detected or when the speed of the door 18 is determined by the electronic control system to be either faster or slower than a predetermined threshold speed…see at least paragraph 0112; wherein it may also be desirable for the door to open slowly, then speed up for an interval, and then slow again towards the final closing stages).  	As per claim 7, Cleland discloses wherein when the close input initiates the close signal to the sequencer to move the at least one strut according to the plurality of velocities within the predetermined variance to move the door from the open position to the closed position, and when the sequencer detects a variance in velocity that is outside the predetermined variance, the sequencer changes operation of the motor to change movement of the at least one strut to change movement of or stop the door such that the at least one strut is caused to reverse direction to move the door towards the open position, or to stop (see at least paragraph 0103; wherein the rate control structure 332 allows electronic control of the struts 330, particularly to stop movement of the struts in the event an obstacle is detected or when the speed of the door 18 is determined by the electronic control system to be either faster or slower than a predetermined threshold speed…see at least paragraph 0112; wherein it may also be desirable for the door to open slowly, then speed up for an interval, and then slow again towards the final closing stages).  	As per claim 9, Koneval discloses a pickup truck bed cover that sits over top a bed section of a pickup truck, the pickup truck bed cover comprising: 	a door movably attached to the pickup truck bed cover (see at least paragraph 0017; wherein tailgate 14 is pivotable about hinge assembly 26 between its generally vertical closed position shown in FIG. 1 to an open generally horizontal position as shown in FIG. 3); 	wherein the door is movable between open and closed positons with respect to the pickup truck bed cover (see at least paragraph 0017; wherein tailgate 14 is pivotable about hinge assembly 26 between its generally vertical closed position shown in FIG. 1 to an open generally horizontal position as shown in FIG. 3); 	an automatic bed cover drive assembly that moves the door between the open and closed positons (see at least paragraph 0019; wherein actuator assembly 10 is provided to enable powered movement of tailgate 14 between its opened and closed positions); 	wherein the automatic bed cover drive assembly includes a sequencer that monitors a distance of travel of the door (see at least paragraph 0023; wherein electronic control unit (ECU) controller 84 applies electrical power to electric motor actuator 42 to cause it to undergo the desired actuation);	wherein the automatic bed cover drive assembly includes at least one strut that moves the door (see at least Figure 3; item 46); 	wherein the automatic bed cover drive assembly includes a motor that moves the at least one strut (see at least Figure 3; item 42). Koneval does not explicitly mention wherein the automatic bed cover drive assembly moves the door according to a plurality of velocities within a predetermined variance; and wherein the sequencer monitors the distance of travel of the at least one strut.  	However Cleland does disclose:	wherein the automatic bed cover drive assembly moves the door according to a plurality of velocities within a predetermined variance (see at least paragraph 0103; wherein the rate control structure 332 allows electronic control of the struts 330, particularly to stop movement of the struts in the event an obstacle is detected or when the speed of the door 18 is determined by the electronic control system to be either faster or slower than a predetermined threshold speed…see at least paragraph 0112; wherein it may also be desirable for the door to open slowly, then speed up for an interval, and then slow again towards the final closing stages); and 	wherein the sequencer monitors the distance of travel of the at least one strut (see at least paragraph 0053; wherein the movement of the door 18 between two positions is passive in the sense that power operated system 32 merely moves the articulation (i.e., attachment) points of the two struts 30, so as to change the angular orientation of the struts 30 and thereby provide the struts 30 with either more or less mechanical advantage…see at least paragraph 0103; wherein the rate control structure 332 allows electronic control of the struts 330, particularly to stop movement of the struts in the event an obstacle is detected or when the speed of the door 18 is determined by the electronic control system to be either faster or slower than a predetermined threshold speed).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Cleland with the teachings as in Koneval. The motivation for doing so would have been to provide safety for the operator and vehicle, see Cleland paragraph 0102.	As per claim 10, Cleland discloses wherein the sequencer determines the distance of travel of the at least one strut relative to the plurality of velocities of the motor (see at least paragraph 0053; wherein the movement of the door 18 between two positions is passive in the sense that power operated system 32 merely moves the articulation (i.e., attachment) points of the two struts 30, so as to change the angular orientation of the struts 30 and thereby provide the struts 30 with either more or less mechanical advantage…see at least paragraph 0103; wherein the rate control structure 332 allows electronic control of the struts 330, particularly to stop movement of the struts in the event an obstacle is detected or when the speed of the door 18 is determined by the electronic control system to be either faster or slower than a predetermined threshold speed).  

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Koneval et al. (USPGPub 2007/0132264), in view of Cleland et al. (USPGPub 2006/0181108), and further in view of Pompili et al. (USPGPub 2019/0193536).	As per claim 8, Koneval and Cleland do not explicitly mention wherein the pickup truck bed cover is selected from the group consisting of a tonneau cover and a truck bed cap.	However Pompili does disclose:	wherein the pickup truck bed cover is selected from the group consisting of a tonneau cover and a truck bed cap (see at least paragraph 0002; wherein a tonneau cover of a pickup truck bed).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Pompili with the teachings as in Koneval and Cleland. The motivation for doing so would have been to provide a motorized rigid tonneau cover that provides security, is compact, weather resistant and sufficiently robust to withstand common load conditions, see Pompili paragraph 0003.

Allowable Subject Matter
Claims 11-16 are allowed over the prior art of record.
The closest prior art of record is Koneval et al. [USPGPub 2007/0132264], hereinafter referred to as Koneval and Cleland et al. [USPGPub 2006/0181108], hereinafter referred to as Cleland.
Koneval and Cleland disclose a method of controlling a motor of a door on a pickup truck bed cover that sits over top a bed section of a pickup truck, the method comprising steps of: 	providing a sequencer that initiates a plurality of velocities of the motor that moves at least one strut that moves the door between open and closed positions; 	accelerating the motor that accelerates movement of the door.
 As per claim 11, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious monitoring a distance of travel of the at least one strut; determining the distance of travel of the at least one strut relative to a first velocity transition of the plurality of velocities of the motor; determining whether the at least one strut has reached the first velocity transition; continuing accelerating the motor that accelerates the movement of the door when the at least one strut has not reached the first velocity transition; moving the motor at a constant velocity once the distance of travel of the at least one strut has reached the first velocity transition; determining the distance of travel of the at least one strut relative to a second velocity transition of the plurality of velocities of the motor; determining whether the at least one strut has reached the second velocity transition; continuing moving the motor at the constant velocity when the at least one strut has not reached the second velocity transition; decelerating the motor once the distance of travel of the at least one strut has reached the second velocity transition; and determining the distance of travel of the at least one strut relative to a third velocity transition of the plurality of velocities of the motor.  
Claims 12-16, depending from claim 11 are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2006/0164029 – Provides an opening and closing member control apparatus that controls an operation of an opening and closing member.	US 6,164,015 – Provides a device for automatically controlling the opening and closing of a slide door for a vehicle, in which the slide door is installed on a side face of the vehicle and the like in order to automatically open and close the slide door by means of drive sources such as motors and the like.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662